ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_05_EN.txt. SEPARATE OPINION OF JUDGE JIMENEZ DE ARECHAGA

While concurring entirely in the reasoning and the operative part of
the Court’s advisory opinion | wish to state certain additional considera-
tions which show why it would be unjustified, in my view, for the Court to
refuse to comply with the request.

The system of judicial review established by the General Assembly in
1955 was to a certain degree inspired by certain general observations
which were made by the Court in its 1954 Advisory Opinion on the Effect
of Awards of Compensation Made by the United Nations Administrative
Tribunal. In that Advisory Opinion the Court interpreted the question put
to it as directed to awards ‘‘made within the limits of the competence of
the Tribunal”, and not referring to those awards ‘which may exceed the
scope of that statutory competence” (Z.C.J. Reports 1954, p. 50). It was
with respect to the former awards that the Court advised that ‘the
Organization becomes legally bound to carry out the judgment’, and
that “the General Assembly, as an organ of the United Nations, must
likewise be bound by the judgment” (ibid., p. 53).

After reaching that conclusion the Court examined the question
“whether the General Assembly would in certain exceptional circum-
stances be legally entitled to refuse to give effect to awards of compensa-
tion made by the Administrative Tribunal” (ibid., p. 55).

After recalling that “the first Question submitted to the Court asks, in
fact, whether the General Assembly has the right to refuse to do so ‘on
any grounds’ ”, the Court stated:

“When the Court defined the scope of that Question above, it
arrived at the conclusion that the Question refers only to awards of
compensation made by the Administrative Tribunal, properly
constituted and acting within the limits of its statutory competence,
and the previous observations of the Court are based upon that
ground. If, however, the General Assembly, by inserting the words
‘on any grounds’, intended also to refer to awards made in excess of
the Tribunal’s competence or to any other defect which might
vitiate an award, there would arise a problem which calls for some
general observations.” (U.C.J. Reports 1954, p. 55.)

The Court’s “general observations”, following this paragraph, were
therefore addressed to those cases in which the validity of an award had
been challenged onthe ground of its being in excess of the Tribunal’s com-
petence or having other serious defects capable of vitiating it.

80
243 APPLICATION FOR REVIEW (SEP. OP. JIMENEZ DE ARECHAGA)

The Court said in this respect:

“In order that the judgments pronounced by such a judicial tribunal
could be subjected to review by any body other than the tribunal
itself, it would be necessary, in the opinion of the Court, that the
statute of that tribunal or some other legal instrument governing it
should contain an express provision to that effect. The General
Assembly has the power to amend the Statute of the Administrative
Tribunal by virtue of Article 11 of that Statute and to provide for
means of redress by another organ. But as no such provisions are
inserted in the present Statute, there is no legal ground upon which
the General Assembly could proceed to review judgments already
pronounced by that Tribunal. Should the General Assembly con-
template, for dealing with future disputes, the making of some
provision for the review of the awards of the Tribunal, the Court is
of opinion that the General Assembly itself, in view. of its compo-
sition and functions, could hardly act as a judicial organ—con-
sidering the arguments of the parties, appraising the evidence
produced by them, establishing the facts and declaring the law
applicable to them—all the more so as one party to the disputes is the
United Nations Organization itself.” ({bid., p. 56.)

It was in this context, then, that the Court made in 1954 its thinly veiled
suggestion for the establishment of a system of judicial review which
would have the consequence of excluding such a review by the General
Assembly itself. In making these observations the Court must have taken
into account the fact that in 1946 a decision was adopted in the Assembly
of the League of Nations and in 1953 arguments were advanced in the
General Assembly of the United Nations which presupposed that these
political bodies had the power to refuse to comply with awards which
they considered to exceed the competence of an administrative tribunal.

The basic purpose of the 1955 amendments to the Statute of the
Administrative Tribunal thus appears to have been to deal with the
question raised in the general observations of the Court which have been
cited above in the way suggested therein. This explains why the system of
judicial review established in 1955 is confined to certain specific grounds
upon which the validity of a judgment may be challenged: excess of or
failure to exercise jurisdiction or a fundamental error in substantive law
or in procedure. This also explains why the amendments adopted exclude
the possibility that the General Assembly may itself pronounce on the
validity of an award which has been challenged.

The essential feature of the system of judicial review as adopted in
1955 is that a judgement the validity of which has been challenged may
only be treated as invalid by the United Nations or any other interna-
tional organization concerned if the Court has found, in an advisory
opinion, that the challenge is well founded.

81
244 APPLICATION FOR REVIEW (SEP. OP. JIMENEZ DE ARECHAGA)

The system of judicial review thus adopted by the General Assembly
amounts to a self-denial of any unilateral power of annulment or of
refusal to comply with a judgement of the Administrative Tribunal the
validity of which has been challenged. Therefore, this system, viewed as
a whole, constitutes a definite step forward in the establishment of
guarantees for the judicial determination of the validity of contested
inté&national awards, and by entrusting to the Court the responsibility
for such a determination, it enhances the judicial role of the Administra-
tive Tribunal and the judicial nature of its awards.

The fact that an organ such as the Committee on Application for
Review is called upon to screen the applications and seise the Court
cannot be considered to be such a serious defect as to counteract the
progressive step taken, and still less to justify the adoption by the Court
of a negative position which would frustrate the purpose of the system of
judicial review established in 1955.

The need for some screening organ designed to avoid frivolous or
unjustified objections being brought before the Court cannot be denied.
Nor would criticism of this screening organ appear to be justified on the
ground that it has taken a strict or even a rigorous view as to the existence
of “substantial basis” for requesting an advisory opinion from the Court.
Such an attitude cannot be presumed to result from any deliberate policy
or improper instruction but from the fact that, as the Court ttself in-
dicated in 1954, those cases in which the validity of an award, and not its
justice, is challenged, constitute, ex definitione, ‘‘exceptional circum-
stances” U.C.J. Reports 1954, p. 55).

Despite the rarity of the occasions for the exercise of such a review
the mere existence of the system has beneficial effects, because of the care
which must be exercised by the Administrative Tribunal in each of its
judgements. An organ of first instance does not know in advance which
of its decisions is going to be scrutinized later by a higher tribunal.

As to the political composition of the Committee on Applications, this
criticism may be exaggerated and the negative consequences which are
deduced from it are in my view unjustified. We are, after all, concerned
with international awards affecting member States, since those member
States are finally bound to pay, directly or indirectly, any amounts
awarded.

In respect of international awards in general, the States affected by
them possess under international law an undeniable right to challenge
their validity, if they consider that there are grounds justifying such a
challenge, subject of course to a general obligation to submit the dispute
to methods of peaceful settlement. No criticism has ever been voiced in
this respect on the ground that the challenge emanates from a political
body—which the State undoubtedly is.

In the case of awards of the Administrative Tribunal, some progress has
been made as a result of Article 11 of the Statute of the Administrative
Tribunal. Instead of each State concerned retaining its individual power

82
245 APPLICATION FOR REVIEW (SEP. OP. JIMENEZ DE ARECHAGA)

of challenge, it is an organ of the United Nations which is called upon
to decide by a majority vote whether or not there is a substantial basis for
the challenge which is requisite to seise the Court of the matter. It has also
been formally provided that the review procedure may be initiated by an
application from any of the parties to the dispute to which the award
refers, thus giving those parties the additional guarantee of being able to
set in motion the review proceedings. (Incidentally, in Art. XII of the
Statute of the ILO Administrative Tribunal—on the basis of which the
Court gave its 1956 Advisory Opinion—while the Executive Board of the
international organization concerned, composed of member States, is
empowered to challenge the judgments, it has not been found necessary to
give the same additional guarantee to the parties of the original dispute.)
There is further an obligatory submission of the challenge to the advisory
jurisdiction of the Court followed by an opinion of the Court to which
binding force has been accorded.

The suggestion that the Court should refuse to comply with the request
because of the composition of, or the strict policy followed by, the Com-
mittee in dealing with applications would lead to practical consequences
that could only aggravate the supposed defects.

The situation would not be changed with respect to those cases in which
no substantial basis has been found; for them the judgement of the Ad-
ministrative Tribunal would remain final and unreviewable. The only
difference arising in this respect from a negative position of the Court
would be that the beneficial preventive effects of the mere existence of a
review system on administrative tribunals’ judgements in general would
be eliminated.

In those cases where it has been found by a majority decision of the
Committee on Applications that there is substantial basis for the chal-
lenge, the situation (should the Court take a negative position) would be
much worse: there would be no judicial review of a judgement in respect
of which at least a majority of a body composed of 25 States had con-
sidered it should be referred to the Court. It may be feared that the
disappearance of the system of judicial review established in 1955 might
again resurrect, in the event of a repetition of certain circumstances,
those ideas and proposals which prevailed in 1946 and were forcefully
advanced again in 1953 advocating the power of the General Assembly
to refuse to comply with, or to pronounce the invalidity of, awards
challenged by member States as being ultra vires.

(Signed) E. JIMENEZ DE ARECHAGA.

83
